Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 lacks antecedent basis for “said annular perimeter wall.” Dependency on claim 9 has been assumed for examination. 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-3, 5-8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard.
	Richard discloses a separator having a sidewall (16) with a conduit assembly coupled to it and spaced from it by an outlet conduit (18) having a monolithic first conduit segment coupled at a junction (22) to a second conduit segment (26) having open upper and lower ends, with a cylindrical insert filter (30) extending into it received in the upper opening, which would partially obstruct fluid flow through the junction aperture, and covered by a cap (70) with a depression (74) to receive a pipe segment (68) as claimed. 
5.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of Brown (2018/0037476 or 10,315,135).
Claim 4 differs from Richard in recitation of a perpendicular bottom segment extending from the bottom. It is known to form a separator conduit in such a manner, as exemplified by Brown. It would therefore have been obvious to add such a perpendicular segment to the bottom of the conduit of Richard, when horizontal flow is desired. 
6.	Claim(s) 9, 10, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of Koteskey.
	Claim 9 differs from Richard in recitation of the cap having an annular perimeter wall spaced from the insert to engage the top opening. A similar filter insert with such a cap is shown by Koteskey (63), and would therefore have been a known, obvious alternative to the inserted cap of Richard. With respect to claim 10, a seal (82) is disclosed by Richard. 
	Claim 15 and its dependent claims 19 and 20 differ from Richard in recitation of rotating the cap for removal and cleaning. It is submitted that, while not identified by a number, figures 2 and 4 of Koteskey obviously appear to show screw threads for engaging the cap to the conduit. With respect to claim 18, it is submitted that, while not shown by Richard, access through a port in the ceiling of the separator is normally used, as shown by Koteskey in figure 1 (22).
7.	Claim(s) 11-13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 9 and 15 above, and further in view of Mokrzycki.
	Claims 11-13, 16 and 17 differ from claims 9 and 15 in recitation of the cap comprising pins and grooves. Such a bayonet type mount is well-known, as exemplified by Mokrycki in figures 4 and 4A, and would therefor have been a known and obvious means to join the cover of Kotesky, as a known alternative to threads.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of general interest include the separators of Dehn, Boosey and Sager; and the inlet flow controller of Batten.
	9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778